Citation Nr: 0313066	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  96-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for asthma and chronic 
obstructive pulmonary disease claimed as secondary to 
exposure to mustard gas during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to October 
1947 and from January 1951 to August 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The issue on appeal was before the Board in December 1997 and 
November 2000.  It was remanded both times for additional 
evidentiary development.  

REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, as in 
the present case, the proper course of action is to remand 
the matter to the RO.

There is conflicting evidence of record as to whether the 
veteran currently has asthma or chronic obstructive pulmonary 
disease as a result of exposure to mustard gas.  There are 
opinions of record which support the claim and which support 
a denial of the claim, both of which were based on a review 
of all the evidence of record.  Due to the nature of the 
evidence of record and outstanding evidence, the Board finds 
an examination by a Board of two is warranted.   

In the current situation, the veteran's claim is predicated 
on his alleged exposure to mustard gas during active duty.  
There is some evidence of record demonstrating that the 
veteran might have been exposed to mustard gas while training 
at Camp Bullis, Texas.  However, the amount of the exposure 
as reported by the veteran did not seem to fit the definition 
of full body exposure.  The Board finds that, given the above 
referenced situation, an evaluation by a board of two 
physicians who are requested to provide opinions as to the 
etiology of the respiratory disability based on both minimal 
exposure to mustard gas and to full body exposure would be 
helpful in the adjudication of the appeal.  

The Board notes the veteran reported that he had been retired 
on disability due to asthma.  Also there is evidence of 
record demonstrating that he was tested for asbestos exposure 
in the 1980's.  It is not apparent if the veteran is in 
receipt of Social Security Administration benefits due to 
asthma or was under some other type of retirement.  As the 
etiology of the claimed respiratory disability is at issue, 
these records are pertinent and should be obtained if 
possible.  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also take any 
necessary action to ensure that the 
veteran has been advised of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO should 
also attempt to obtain any records 
pertaining to the veteran being tested 
for asbestos exposure in the 1980's.  

3.  The RO should arrange for an 
examination of the veteran by a board of 
two physicians competent in pulmonary 
disorders who should provide an opinion, 
based on a review of all the evidence of 
record, as to whether it is as likely as 
not that any of the veteran's current 
respiratory disabilities are the result 
of exposure to mustard gas or whether a 
non-service related supervening condition 
or event is more likely the cause of any 
pulmonary disability found.  For purposes 
of the opinion, exposure to mustard gas 
is to be presumed but, as the duration 
and amount of exposure are unknown, the 
examiners must provide opinions based on 
the assumption of minimal exposure and 
also based on the assumption of extensive 
exposure.  A complete rational for all 
opinions must be provided particularly 
with reference to the veteran's complete 
medical history.  The claims files must 
be sent to and reviewed by the examiners 
in conjunction with this examination and 
the examination report should be 
annotated to reflect such action.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed and, if it has not been 
completed, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate by the RO in light of 
any additional evidence obtained pursuant 
to the above actions, the RO should 
review the record and readjudicate the 
issue of entitlement to service 
connection for asthma and chronic 
obstructive pulmonary disease claimed as 
secondary to mustard gas exposure.  If 
the claim remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

 
The purpose of this remand is to comply with the judicial 
holding set forth in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




